Citation Nr: 9935626	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-16 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee injury with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 18, 1999, which vacated an 
August 1998 Board decision as to this issue and remanded the 
matter for further development.

In March 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In an October 1999 informal appellant's brief the veteran's 
representative argued that a notice of disagreement had been 
submitted at the March 1998 hearing as to the issues of 
entitlement to an earlier effective date for a 20 percent 
evaluation for the left knee disability and entitlement to a 
temporary total rating for the left knee disability pursuant 
to 38 C.F.R. § 4.30.  The Board notes that a May 1998 rating 
decision granted entitlement to an earlier effective date and 
granted entitlement to a temporary total rating.  Since the 
Board hearing preceded the May 1998 rating action and does 
not explicitly disagree with its findings, it may not be 
construed as a Notice of Disagreement to that determination.  
See 38 C.F.R. § 20.302(a)(1999).  To the extent the 
representative's correspondence raises additional claims as 
to these matters, the issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. Medical evidence demonstrates the veteran's residuals of a 
left knee injury include degenerative joint disease, with no 
evidence of subluxation or lateral instability.  Range of 
motion studies revealed left knee extension to 0 degrees and 
flexion to 100 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran sustained an injury 
to his left knee in January 1952.  VA examination in 
September 1954 revealed knee pain upon walking or prolonged 
standing, with no evidence of swelling, tenderness, effusion, 
instability, or limitation of motion.  In September 1954 the 
RO granted entitlement to service connection for the 
residuals of a left knee injury, and assigned a 10 percent 
disability rating. 

In a September 1959 rating decision, the RO reduced the 
rating for the veteran's service-connected left knee 
disability to 0 percent based on an August 1959 examination.  
The August 1959 VA examiner found no swelling, tenderness, 
effusion, instability, or limitation of motion.  An x-ray 
study was normal.  

A November 1992 VA examination found slight swelling and 
tenderness to the medial aspect of the left knee, the medial 
collateral ligament, and the anterior aspect of the joint 
surface.  Left knee flexion was to 90 degrees, and extension 
was within 2 or 3 degrees of full.  The diagnosis was 
degenerative joint disease of the left knee.  In February 
1993 the RO granted entitlement to a 10 percent disability 
rating under Diagnostic Code 5257. 
A September 1993 VA outpatient treatment report shows the 
veteran underwent arthroscopic surgery of the left knee with 
debridement of a left meniscal tear.  A February 1994 VA 
examination found full range of motion of the left knee, with 
no swelling or erythema.  The examiner noted generalized 
tenderness to the patella, and that the veteran used a hinged 
knee brace.  

In July 1994 the veteran reported his knee was unstable.  He 
also reported anterior pain and recurrent swelling, with no 
locking.  Clinical examination found no effusion or 
tenderness.  Range of motion was from 0 to 135 degrees.  
There was no evidence of knee instability and McMurray's sign 
was negative.  An x-ray examination was normal.  The 
diagnosis was no knee pathology.  
 
A December 1994 VA examination found no visible or palpable 
deformity of the left knee.  There was complete extension and 
42 degrees of flexion, bilaterally, without crepitus.  There 
was no evidence of fluid in the knee joint.  Medial lateral 
and anterior posterior support of the knee was good.  The 
examiner stated the veteran walked with a definite limp to 
the left lower extremity.  The diagnosis was recurrent pain 
and weakness of the left knee, status post arthroscopic 
surgery in 1993.   

In December 1995 the veteran reported occasional instability 
of the left knee.  He stated he wore a knee brace.  
Examination revealed the veteran's medial and collateral 
ligaments were firm.  McMurray's and Lachman's signs were 
negative.  Left knee range of motion was from 0 to 120 
degrees.  The circumference of the quadriceps was 50 
centimeters on the right and 49 centimeters on the left.  The 
diagnoses included repaired laceration of the anterior left 
knee, subsequent degeneration of the left knee with 
chondromalacia, and likely degenerative arthritis due to 
obesity and age.  

During a December 1997 VA examination the veteran reported 
constant left knee pain and instability, with no locking of 
the knee.  He stated he wore a brace on the left knee and 
used a cane.  The examiner noted the veteran underwent 
arthroscopic surgery in 1993 with debridement.  Examination 
revealed a varus deformity of the left knee.  The left leg 
was noted to be smaller than the right.  There was global 
tenderness over the knee on palpation, without effusion.  
McMurray's sign was negative.  Left knee range of motion was 
from 0 to 100 degrees with moderate crepitus.  No ligament 
laxity was found, and the anterior drawer sign was negative.  
The circumference of the thighs was 56 centimeters on the 
right and 55 centimeters on the left.  The examiner noted the 
veteran's gait favored the left leg, and there were mature 
portals over the knee.  The diagnosis was left knee 
degenerative joint disease.  

In January 1998 the RO granted entitlement to a 20 percent 
evaluation for the left knee disability under Diagnostic Code 
5010-5257. 

At personal hearings before the RO in November 1995 and 
before the undersigned Board Member in March 1998, the 
veteran testified he experienced swelling and instability of 
the knee.  He stated he wore a knee brace, which provided 
good stability.  He reported he would fall and the knee would 
"slip out of joint" without use of the brace.

The veteran further testified he had not worked since 1991.  
He stated he previously worked as a heavy equipment operator, 
and believed he could not trust the stability of his left 
knee.  He reported the job required he climb in and out of 
the heavy equipment, and that he fell when the knee was 
unstable.  He stated he was required to operate pedals on the 
heavy equipment with his feet, and feared the knee disability 
might prevent him from doing so.  He testified he quit work 
because of left knee and back disabilities.  He also stated 
one of his treating VA medical care providers told him to 
quit work because of his bad back.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The Ratings Schedule provides that traumatic or degenerative 
arthritis established by x-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

In the absence of limitation of motion, a compensable rating 
for degenerative arthritis can be assigned when there is x-
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of same with occasional incapacitating exacerbations 
(20 percent).  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
are considered major joints.  See 38 C.F.R. § 4.45(f).

The Rating Schedule provides disability ratings for 
limitation of flexion of the leg when flexion is limited to 
15 degrees (30 percent); flexion limited to 30 degrees 
(20 percent); flexion limited to 45 degrees (10 percent); and 
flexion limited to 60 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Normal extension and 
flexion of the knee is from 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (1999).

The Ratings Schedule provides disability ratings for 
limitation of extension of the leg when extension is limited 
to 45 degrees (50 percent); extension limited to 30 degrees 
(40 percent); extension limited to 20 degrees (30 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1999).  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  In this case, as the 
code most applicable to the veteran's claim (Code 5260) is 
predicated on limitation of motion, consideration of an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups is proper.  

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

The Court has held that section 4.40 did not require a 
separate rating for pain, but merely provided guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

In this case, medical evidence indicates the veteran does not 
experience sufficient limitation of motion of the left knee 
to warrant a compensable evaluation under Diagnostic Codes 
5260 or 5261.  The most recent range of motion studies in 
December 1997 revealed extension to 0 degrees and flexion to 
100 degrees.  These measurements are consistent with range of 
motion studies obtained during a December 1995 VA 
examination.  The December 1995 examiner noted left knee 
extension to 0 degrees and flexion to 120 degrees.   
Therefore, the Board finds entitlement to a rating in excess 
of 20 percent is not warranted under the criteria for 
limitation of motion.  The Board also notes that a rating in 
excess of 20 percent is not possible under the provisions of 
Diagnostic Code 5003 when limitation of motion is 
noncompensable. 

As to the veteran's complaints of pain and dysfunction, the 
Board notes that VA examiners consistently found no evidence 
of swelling, erythema, or effusion of the  left knee.  The 
December 1997 and December 1995 VA examinations noted the 
circumference of the veteran's left thigh was only one 
centimeter smaller than his right thigh.  Although the 
December 1997 VA examiner noted the veteran favored his left 
leg, the Board finds the overall evidence of record does not 
demonstrate objective evidence of pain and dysfunction 
sufficient to warrant a rating higher than 20 percent.

The Board notes, however, that disability ratings for 
arthritis or limitation of motion do not preclude a separate 
additional rating for lateral instability or recurrent 
subluxation of the knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97; Esteban, 6 Vet. App. at 261 (1994).  In 
this case, the December 1997 VA examination found no ligament 
laxity to the veteran's left knee.  Similarly, the December 
1995 VA examiner found the medial and collateral ligaments 
were firm, and the medial lateral and anterior posterior 
support of the knee were noted as good during a December 1994 
VA examination.  In July 1994 the examiner noted no 
instability of the knee.  Therefore, the Board finds the 
evidence demonstrates no subluxation or lateral instability 
of the knee, and entitlement to a separate or alternative 
rating under Diagnostic Code 5257 is not warranted.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  Based upon a review of the complete 
record, the Board concurs with the RO that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's disability level.  Although the 
veteran reported employment difficulty related to the 
service-connected disability, there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization solely related to this disorder, that would 
take the veteran's case outside the norm so as to warrant 
extraschedular ratings. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 20 percent.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a left knee injury with degenerative joint 
disease is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

